DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASOSN FOR ALLOWANCE
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claims 1 and 14 include the specific limitations “the first screen and the second screen are adapted to be moved relatively close and gradually lifted upwards when the first body and the second body are unfolded to a first angle relative to each other, the first screen and the second screen are in contact with each other to cover the hinge modules when the first body and the second body are unfolded to a second angle relative to each other, and the first screen and the second screen are adapted to be stacked in parallel and moved away from the hinge modules when the first body and the second body are folded relative to each other.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 2-13 depend, either directly or indirectly, from claim 1 and are therefore allowable for at least the same reasons.  Likewise, claims 15-20 

depend, either directly or indirectly, from claim 14 and are therefore allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 12, 2022